Citation Nr: 1613954	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-09 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic psychoneurosis/depressive reaction.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for influenza with high fever.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  Such a hearing was scheduled for April 4, 2016; however, prior to the scheduled hearing, the Veteran asserted that a medical procedure prevented him from attending the hearing on that date.  See March 2016 Statement in Support of Claim (VA Form 21-4138).  He requested that his hearing be rescheduled for a later date.  See id.  The Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704(c), (d) (2015).  His request is hereby granted by virtue of this remand to provide him an opportunity to testify at a videoconference hearing before the Board, which is the type of hearing for which he was scheduled in April 2016, and which he requested in his April 2013 substantive appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location. Copies of all notification must be associated with the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




